Case 1:16-cv-08668-VM-DCF Document 238 Filed 08/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
H. Daya International Co., Ltd.,   :                 August 19,             2021

                                   :
                    Plaintiff,     :    16 Civ. 8668 (VM)
                                   :
     - against-                    :    DECISION AND ORDER
                                   :
Do Denim LLC, et al.,              :
                                   :
                    Defendants     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        On July 27, 2021, plaintiff H. Daya International Co.

Ltd. (“H. Daya”) filed a letter motion seeking permission

to file Dkt. No. 229 and its attached exhibits after the

deadline.       (See    Dkt.    No.   231.)      H.     Daya    also    sought

permission to file a surreply. (See id.) On July 29, 2021,

the Court granted H. Daya permission to file Dkt. No. 229

and its attachments after the deadline. (See Dkt. No. 232.)

The Court did not explicitly grant H. Daya’s request to

file a surreply, nor did it explicitly deny the request.

        On August 13, 2021, H. Daya filed a surreply on the

belief that the Court had granted its request to do so.

(See    Dkt.    No.    235.)   On   August    16,     2021,    defendants   R.

Siskind    &    Co.,   Inc.    (“Siskind     &   Co.”),   Vintage      Apparel

Group     LLC    (“Vintage       Apparel”),       and     Richard      Siskind

(“Siskind”) (collectively, the “Siskind Defendants”) filed

a letter requesting the Court strike the surreply as an



                                      1
Case 1:16-cv-08668-VM-DCF Document 238 Filed 08/19/21 Page 2 of 2



unauthorized filing. (Dkt. No. 236.) H. Daya opposes that

request. (Dkt. No. 237.)

       Because   the   Court   did   not        expressly    authorize      the

surreply to be filed, the Court respectfully directs the

Clerk of Court to strike Dkt. No. 235 from the docket but

retain the summary docket text for the record. If the Court

determines that a surreply is needed to address arguments

that   the   Siskind   Defendants        make    for   the   first   time    in

their reply brief, the Court will direct H. Daya to submit

its surreply at that time.


SO ORDERED.

Dated: New York, New York
       19 August 2021

                                         _________________________
                                               VICTOR MARRERO
                                                   U.S.D.J.




                                     2
